Citation Nr: 0329826	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  99-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction was subsequently transferred to the 
Houston, Texas, RO.  

The Board remanded this matter in April 2001 for further 
development to include a current VA examination and 
consideration of the prevailing law and regulations.  


REMAND

The RO granted service connection for PTSD in a June 1998 
rating and assigned a 30 percent evaluation at that time.  
The veteran contends that symptomatology associated with his 
PTSD is more severe in nature that what is included in the 
rating criteria for the current 30 percent rating.  

During the last VA examination in June 2003, the examiner 
noted that the veteran's primary psychiatric diagnosis was 
chronic severe schizophrenia and history of symptoms of PTSD.  
A Global Assessment of Functioning (GAF) Score of 40 was 
assigned.  In reporting his current symptoms, the examiner 
noted that the veteran needed constant supervision, displayed 
major impairment in social relations and occupational 
functioning, and experienced gross misperceptions of 
persecution, among other fairly severe symptoms.  

It is unclear whether the examiner was attributing the 
veteran's schizophrenia symptomatology to the veteran's PTSD.  
In any event, it is unclear what current symptomatology and 
degree of disability, if any, is attributable to the 
veteran's PTSD.  

In addition, the VCAA includes an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The provisions define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  The revised duty to assist 
requires VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).  

Because of the change in the law brought about by the VCAA, 
and in view of the foregoing, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran of the requisite time 
allowed to respond to a VCAA notice.  

Therefore, in light of the above, the Board hereby remands 
for the following directives:

1.  In a letter, the RO should notify the 
veteran again of the new provisions of 
the VCAA, inform him of his right to 
submit new evidence, describe the type of 
evidence needed to substantiate his 
claim, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  In 
issuing this letter, the RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

2.  The RO should then schedule a VA 
psychiatric examination to determine the 
current severity of the veteran's 
service-connected disability.  The claims 
folder must be made available prior to 
the examination.  The examiner should 
specifically determine the veteran's 
current psychiatric disabilities and 
describe to the extent possible which of 
the veteran's current symptoms are 
attributable to his PTSD as opposed to 
his schizophrenia.  The examiner should 
also comment on the extent of the 
veteran's occupational and social 
impairment, and the presence of such 
symptoms as:  flattened affect, 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing and maintaining effective 
work and social relationships, which are 
due to his service-connected PTSD.  

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
appeal.  In this issuance, the RO should 
include the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003).  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




